I concur, but in approving the quotation from Smith v. Bangham
I am not indorsing all of the doctrines of that case. The rule with reference to "subsequent purchasers with notice" was correctly expressed in the opinion but I do not think Mrs. Bangham was properly classified as such a subsequent purchaser or as a person subject to the same rule. I adhere to the convictions expressed in the dissenting opinion in that case of which Mr. Chief Justice Beatty was the author and in the one written by me in which Mr. Justice Lorigan concurred.